Title: From Thomas Jefferson to Stackelberg, 23 October 1822
From: Jefferson, Thomas
To: Stackelberg


Sir

              Monticello
Oct. 23. 22.
I have recieved a letter from a mr Runnels of Saint Bartholomew’s asking from me some attention to the wish of his son, now in New York, to be appointed Consul or Agent of the US. to the islands of St Vincent’s, St Lucia, Trinidad or St Kitt’s. the style of the letter itself sufficiently indicates the high respectability of the writer, but, being personally unknown to me, he requests me to apply to yourself particularly for any thing you may be pleased to say of himself or his son. it is on the authority of this request only that I take the liberty of saying that I shall willingly be the channel of communicating to our government any testimony you may be so good as to give on the subject either of the father or son. I avail myself with pleasure of the opportunity thus furnished of tendering you the assurance of my high respect & considerationTh: Jefferson